Granted by Supreme Court March 2, 2015



                               PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-4462


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

           v.

SAMUEL OCASIO,

                 Defendant – Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:11-cr-00122-CCB-13)


Argued:   December 11, 2013                    Decided:    April 29, 2014


Before MOTZ, KING, and SHEDD, Circuit Judges.


Affirmed in part, vacated in part, and remanded by published
opinion. Judge King wrote the opinion, in which Judge Motz and
Judge Shedd joined.


ARGUED: Matthew Scott Owen, KING & SPALDING LLP, Washington,
D.C., for Appellant.   Kathleen O'Connell Gavin, OFFICE OF THE
UNITED STATES ATTORNEY, Baltimore, Maryland, for Appellee.  ON
BRIEF: Daniel S. Epps, KING & SPALDING LLP, Washington, D.C.,
for Appellant.    Rod J. Rosenstein, United States Attorney,
OFFICE OF THE UNITED STATES ATTORNEY, Baltimore, Maryland, for
Appellee.
KING, Circuit Judge:

      In 2012, a jury found defendant Samuel Ocasio, a former

officer of the Baltimore Police Department (the “BPD”), guilty

of   four    offenses    relating   to    his   involvement       in   a    kickback

scheme to funnel wrecked automobiles to a Baltimore auto repair

shop in exchange for monetary payments.             Ocasio was convicted on

three Hobbs Act extortion counts, see 18 U.S.C. § 1951, plus a

charge of conspiracy to commit such extortion, see 18 U.S.C.

§ 371.        On   appeal,     Ocasio     primarily    maintains           that   his

conspiracy conviction is fatally flawed and must be vacated.                       He

also challenges a portion of the sentencing court’s award of

restitution.       As explained below, we affirm Ocasio’s conspiracy

and other convictions, vacate the restitution award in part, and

remand.



                                         I.

                                         A.

      On March 9, 2011, Ocasio and ten codefendants were indicted

in   the    District    of   Maryland    in   connection    with   the      kickback

scheme      involving   payments    to    BPD    officers    in    exchange       for

referrals to a Baltimore business called Majestic Auto Repair

Shop LLC (the “Majestic Repair Shop,” or simply “Majestic”).

Nine of the defendants were BPD officers, and the others were

Herman Alexis Moreno and Edwin Javier Mejia, brothers who were

                                         2
co-owners         and    operators        of    the    Majestic      Repair    Shop.      The

single-count indictment alleged, pursuant to 18 U.S.C. § 371,

that       the   defendants,          along     with   others       “known   and   unknown,”

conspired         to    violate        the     Hobbs   Act,     18    U.S.C.    § 1951,    by

agreeing to “unlawfully obtain under color of official right,

money and other property” from Moreno, Mejia, and Majestic.                               See

J.A. 18. 1        As such, the initial indictment both charged Moreno

and Mejia with the conspiracy offense and identified them — as

well as Majestic — as victims of the extortion conspiracy.

       Seven months later, on October 19, 2011, the grand jury

returned a seven-count superseding indictment charging only two

defendants,            Ocasio       and   another      BPD    officer,        Kelvin   Quade

Manrich,         who    had     not    been    named    in    the    initial    indictment.

Thereafter, the conspiracy offense in the first indictment was

dismissed as to each of the other defendants, in exchange for

guilty pleas.            Each defendant entered into a plea agreement with

the    government             and     pleaded     guilty      to      a   separately-filed

superseding information, predicated on admitted involvement in

the kickback scheme. 2                In connection with their guilty pleas, the


       1
       Citations herein to “J.A. ___” refer to the contents of
the Joint Appendix filed by the parties in this appeal.
       2
       Several of the BPD officer-defendants were convicted of a
single count of Hobbs Act extortion under 18 U.S.C. § 1951,
while other defendants were convicted of two offenses, Hobbs Act
extortion and conspiring to commit extortion. On July 11, 2011,
(Continued)
                                                  3
brothers    Moreno     and    Mejia     agreed    that     they   would     testify    at

Ocasio’s trial.

     Count       One   of    the   superseding         indictment      —   naming   both

Ocasio    and    Manrich      —    repeated      the    charge    of   conspiring      to

violate    the    Hobbs     Act,   in    contravention       of   18   U.S.C.   § 371.

Counts     Two    through      Four      charged       Manrich      with    Hobbs     Act

extortion, that is, extorting Moreno by “unlawfully obtaining

under color of official right, money and property,” in violation

of 18 U.S.C. § 1951(a).                 See J.A. 55.        Finally, counts Five

through Seven charged Ocasio with Hobbs Act extortion of Moreno

on three specific occasions — January 17, 2010, January 10,

2011, and January 15, 2011. 3

     In Count One, the superseding indictment alleged the § 371

conspiracy offense against Ocasio and Manrich in the following

terms:

     From in or about the Spring of 2008, and continuing
     through at least February 2011, [Ocasio and Manrich],
     and others both known and unknown to the Grand Jury,


Moreno and Mejia each pleaded guilty to Hobbs Act extortion and
conspiracy.
     3
       The Hobbs Act defines “extortion” as “the obtaining of
property from another, with his consent, induced by wrongful use
of actual or threatened force, violence, or fear, or under color
of official right.” 18 U.S.C. § 1951(b)(2). References in this
opinion to Hobbs Act extortion refer to extortion committed
under color of official right, as charged against Ocasio and
Manrich.



                                           4
      did   knowingly  and   unlawfully combine,  conspire,
      confederate, and agree together, with other [BPD
      officers], and with Moreno and Mejia to obstruct,
      delay, and affect commerce and the movement of any
      article and commodity in commerce by extortion, that
      is, to unlawfully obtain under color of official
      right, money and other property from Moreno, Mejia,
      and [the Majestic Repair Shop], with their consent,
      not due the defendants or their official position, in
      violation of [the Hobbs Act].

J.A. 50.     According to Count One, the purpose of the conspiracy

was for “Moreno and Mejia to enrich over 50 BPD Officers . . .

by issuing payments to the BPD Officers in exchange for the BPD

Officers’ exercise of their official positions and influence to

cause vehicles to be towed or otherwise delivered to Majestic

for automobile services and repair.”          Id. at 51.         Count One

spelled out two overt acts in furtherance of the conspiracy — a

December 14, 2010 phone call between Manrich and Moreno, plus a

January     15,   2011   call   between   Ocasio   and    Moreno    —     and

incorporated by reference, as additional overt acts, each of the

six substantive Hobbs Act extortion counts.

                                    B.

      The prosecutions underlying this appeal were the result of

an extensive investigation conducted by the BPD and the FBI.

The BPD began its investigation in the summer of 2009.                  When

federal authorities joined the investigation in late 2010, the

BPD   had   identified    approximately   fifty    of    its   officers   as

possibly involved in wrongdoing with the Majestic Repair Shop.


                                    5
In the winter of 2010, the FBI placed a wiretap on Moreno’s

telephone     and   began   surveillance     at       both   Majestic    and   at

Moreno’s residence.         During the period from November 2010 to

February 2011, the FBI recorded thousands of phone calls between

Moreno and various BPD officers, including Ocasio and Manrich.

     The    trial   evidence    established       a    wide-ranging      kickback

scheme involving the Majestic Repair Shop and BPD officers. 4                  The

scheme was fairly straightforward:            BPD officers would refer

accident victims to Majestic for body work and, in exchange for

such referrals, the officers would receive monetary payments.

The payments made to BPD officers by the Majestic Repair Shop

for their referrals of wrecked vehicles were made by both cash

and check, and ranged from $150 to $300 per vehicle.                    After the

kickback and extortion scheme began, knowledge of it spread by

word-of-mouth throughout the BPD.

     The referral of accident victims to the Majestic Repair

Shop by BPD officers in exchange for money violated the BPD’s

established procedures.        The BPD General Orders specify that BPD

officers shall not violate any state or federal laws or city

ordinances,    or   solicit    or   accept   any      “compensation,      reward,


     4
       Our factual recitation is drawn primarily from the trial
record.    In light of the guilty verdicts, we present the
relevant facts in the light most favorable to the prosecution.
See Evans v. United States, 504 U.S. 255, 257 (1992).



                                      6
gift,    or    other    consideration”         without       the       permission       of    the

Police Commissioner.               See J.A. 49, 208-09.                  Pursuant to BPD

General Order I-2, which specifies “towing procedures,” if an

accident victim in a non-emergency situation declines to contact

her insurance company or other towing service (such as AAA), the

BPD officer at the accident scene should call, through the BPD

communications         center,      an   already       approved        “Medallion       towing

company”      to     move    the     damaged        vehicle. 5          In    an     emergency

situation,      i.e.,       when    conditions       are    hazardous         or   a    wrecked

vehicle    could       impede      traffic    or     cause       further      injuries,       BPD

officers      have     the    discretion       to    contact       a    Medallion       towing

company to request towing services without first securing the

consent of the wrecked vehicle’s owner or operator.                                Regardless

of whether a Medallion towing company is called for a wrecked

vehicle, the “owner or operator [retains] full discretion to

determine      the     destination       to    which       the    vehicle      [is]      to    be

towed.”       Id. at 213.          Majestic was not, at any point during the

Count One conspiracy, a Medallion towing company.

                                              1.

     The Count One conspiracy commenced in late 2008 or early

2009.      Officer      Ocasio      first     became       involved      in    the     kickback

     5
        A Medallion towing company is a pre-approved towing
business that has a contract with the City of Baltimore to
provide towing services in connection with automobile accidents.



                                              7
scheme in about May 2009, when, after learning about the scheme

from another BPD officer, he called Moreno to request a tow

truck for an accident.              Moreno and Ocasio met for the first time

at   the     scene      of   that    accident.      From   May     2009   until    about

February 2011, Ocasio referred numerous vehicles to the Majestic

Repair Shop, and received a cash payment on each occasion.                           On

several occasions, Ocasio — who usually worked the BPD’s night

shift — called Moreno from an accident scene and described the

damaged vehicles.            If Moreno wanted a vehicle towed to Majestic,

Ocasio would convince the driver that she should use Majestic’s

services and then arrange for the wrecked vehicle to be towed to

Majestic. 6           After referring the          wrecked vehicle to Majestic,

Ocasio would call Moreno and request his cash payment of $300,

usually by the next afternoon.

                                            a.

       Around         midnight      on   January    17,    2010,     Officer      Ocasio

responded to an accident scene in Baltimore.                       After determining

that       one   of    the   wrecked     vehicles    was   not   driveable,       Ocasio

called the driver, a Mr. Taylor, to the BPD patrol car and gave


       6
       Although the Majestic Repair Shop was primarily a body
shop, rather than a towing company, it owned and operated a tow
truck and worked with at least one other towing business.    The
vehicles referred to Majestic by BPD officers were either towed
to Majestic by its own tow truck, or Moreno arranged for wrecked
vehicles to be towed there by other towing services.



                                             8
him advice — that the Majestic Repair Shop should tow and repair

Taylor’s      wrecked     car.      When   Taylor         told   Ocasio     that    he    had

already called AAA, Ocasio convinced Taylor to cancel the AAA

request and have his vehicle towed instead to Majestic.                              Ocasio

then       called   Moreno    to    request        a    tow    for   Taylor.         Almost

immediately, Ocasio called Moreno again, asking him to delay his

arrival at the accident scene because Ocasio’s supervisor was

nearby.       Several minutes later, Ocasio called Moreno again to

let him know that the coast was clear.                        Moreno, along with BPD

Officer      Leonel     Rodriguez      (who       was   already      with   Moreno       when

Ocasio called), arrived at the accident scene with a tow truck

and towed Taylor’s car to Majestic. 7                     Ocasio called Moreno the

following       morning      seeking     his       $300       cash   payment       for    the

referral.

                                           b.

       Several      months    later,     in       March    2010,     a   driver     flagged

Ocasio down around midnight to report that his vehicle had been

vandalized.         Ocasio, after ascertaining that the car could not

be driven and was blocking a city street, recommended calling


       7
       Moreno explained to the jury that Officers Rodriguez and
Ocasio were friends and associates, and Moreno identified
Rodriguez as the BPD officer who probably introduced Ocasio to
the kickback scheme. Despite knowing each other, Rodriguez and
Ocasio acted as strangers when both were present at the January
17, 2010 accident scene.



                                              9
the Majestic       Repair    Shop.    When       the   owner   consented,   Ocasio

called Moreno to arrange for the tow.                  As a result, Moreno towed

the vehicle to Majestic and performed repair work on it that was

worth several thousand dollars.                Ocasio called Moreno several

times the next afternoon and arranged for his $300 cash referral

payment.

    On November 7, 2010, Officer Ocasio was again working the

BPD’s night shift.          Around 4:00 that morning, Ocasio was called

to an area of Baltimore where four parked vehicles had been hit

by a fifth vehicle.          Ocasio called Moreno to describe the four

damaged vehicles and to see if Moreno would like any of them

referred to the Majestic Repair Shop.                  During this call, Ocasio

described the car that had collided with the parked vehicles,

advising Moreno that it was “an Acura Legend” with “full cover,”

conveying to Moreno that the car at fault was a luxury vehicle

and that its insurer would pay for the damages suffered by the

other vehicles.          See J.A. 416.         Moreno expressed concerns to

Ocasio     about   the      values   of    the    four     damaged   automobiles,

questioning whether they would be worth towing and repairing.

Ocasio then identified one of those cars as a 2006 Toyota, which

interested Moreno because the Toyota was more valuable than the

others.     Ocasio advised Moreno that there was no need to tow the

Toyota, however, because it could still be driven.                   In response,



                                          10
Moreno suggested that Ocasio “talk to” the owner of the Toyota

and convince him to have it towed to Majestic.                         Id. at 419.

       After Moreno and Ocasio agreed that the Toyota should be

referred    to    the   Majestic    Repair          Shop,      Ocasio    identified       its

owner, a Mr. Tran, through the computer in a BPD patrol car.

Despite the early morning hour and the fact that the Toyota was

in operating condition, Ocasio went personally to Tran’s home

and    misrepresented       the   accident          situation.           Ocasio     falsely

advised Tran that the accident report had to be completed that

very morning.         Officer Rogich, another BPD officer who was at

the scene,       explained     otherwise       to    the     jury,      stating    that   he

“wouldn’t have knocked on [the owners’] doors,” and “would have

just   left”     accident      report    forms       on    the       windshields    of    the

damaged cars or at the owners’ doors.                       See J.A. 926.          While in

Tran’s     residence,    Ocasio     recommended             that      Majestic     fix    the

Toyota.     Ocasio then called Moreno, who arrived soon thereafter

and convinced Tran to have the Toyota towed to Majestic for

repairs.       Moreno also gave Tran documentation reflecting that

his Toyota had been towed to Majestic.                         Rather than towing the

Toyota, however,        Moreno    drove    it       from       the    accident    scene   to

Majestic.        En   route,    Moreno    stopped         at     a   nearby   convenience

store and met Ocasio.           While there, Moreno withdrew $300 in cash

from a Majestic bank account, which was paid to Ocasio.



                                          11
                                         c.

      In the early morning hours of January 10, 2011, Officer

Ocasio was called to the scene of a hit-and-run accident in

Baltimore to translate for an accident victim, Mr. Quintanilla,

who did not speak English.              Quintanilla’s SUV had been damaged

in the accident, and it had been pushed off the street into a

yard.      The first BPD officer to respond to the scene concluded

that there was no need to tow the SUV.                  Ocasio, after asking

Quintanilla if he knew where the SUV could be fixed, recommended

that it be towed to the Majestic Repair Shop.                         Ocasio then

called Moreno to describe the damaged SUV, and Moreno responded

by sending one of his associates to tow it to Majestic.                           That

afternoon, Ocasio called Moreno seeking his referral fee.                           On

January 14, 2011, Ocasio picked up Moreno at Majestic and they

travelled together to a nearby ATM.               Moreno then withdrew $300

in cash from a Majestic bank account and paid it to Ocasio.

                                         d.

      On    January     15,    2011,    Officer   Ocasio     made    yet    another

referral to the Majestic Repair Shop.               Shortly after 2:00 a.m.,

Ocasio arrived at the scene of a hit-and-run accident, being one

of   several      BPD   officers   to    respond.       Ocasio      had    not    been

assigned to the accident by the BPD dispatcher, however, and

should     have    been   on    “special      detail”   in   another       area     of

Baltimore.        The wrecked vehicle was badly damaged and could not

                                         12
be driven.         Ocasio did not ask the car’s owner if she had a

towing company or speak to her about having her vehicle towed

and repaired.        He nevertheless called Moreno and requested that

a tow truck be sent to the accident scene.               In response, Moreno

sent       an   associate,   who   had   the   car’s   owner   sign   paperwork

authorizing the tow for her wrecked vehicle.               Moreno’s associate

also gave the vehicle’s owner a Majestic business card.                  Later

that morning, Ocasio sent Moreno a text message asking to “pick

up the money today before I go to work.”               J.A. 538.   Ocasio then

went to Moreno’s home and collected $300 in cash. 8

                                         2.

       Officer Ocasio also personally utilized the services of the

Majestic Repair Shop.          On January 29, 2010, Ocasio’s wife was

involved in a traffic accident that caused only slight damage to

the rear bumper of her SUV.              As a result, Ocasio called Moreno

and asked that his wife’s SUV be towed to Majestic.                    Because

Ocasio’s insurance company (GEICO) was unlikely to pay for such

minor repairs, Ocasio overstated the SUV’s damage on a GEICO

claim form.        Moreno then caused additional damage to the SUV —

       8
       The events of January 17, 2010, underlie the Hobbs Act
extortion offense alleged against Ocasio in Count Five of the
superseding indictment; the events of January 10 and 14, 2011,
underlie Count Six; and, the events of January 15, 2011,
underlie Count Seven. Counts Five, Six, and Seven are, in turn,
incorporated into Count One as overt acts in furtherance of the
extortion conspiracy.



                                         13
which    he   subsequently     repaired        —    consistent          with   the     damage

description that Ocasio had provided to GEICO on the claim form.

Ocasio’s insurance claim was paid in full and, because Ocasio’s

wife was not responsible for the accident, GEICO was reimbursed

by the other driver’s insurer (Erie Insurance) for the damage

falsely claimed by Ocasio with respect to the SUV.                             In addition

to the standard $300 cash referral fee, Majestic paid Ocasio’s

insurance deductible and car rental fees that were not covered

by the insurers.         As Moreno explained at trial, Majestic made

those payments in an effort to keep Ocasio happy, with the hope

that he would continue referring damaged vehicles to Majestic.

     On December 29, 2010, Ocasio again called on the Majestic

Repair Shop’s towing and repair services for his personal needs.

When Ocasio’s private vehicle broke down in Baltimore, he called

Moreno for a tow.        Moreno advised Ocasio that he would take care

of the towing fee and sent a friend from another towing service

to tow Ocasio’s vehicle.          Rather than have his automobile towed

to   Majestic’s     shop,      however,      Ocasio        had     it     towed      to    his

residence.       The   towing    fee   was         $150,    more    than       Moreno     had

anticipated.       When Moreno asked Ocasio to split the towing fee,

Ocasio    agreed    to    do    so,    but     thereafter          reneged        on      that

arrangement.




                                          14
                                              C.

       Prior     to     Ocasio        and     Manrich’s       joint     trial      on    the

superseding indictment, the prosecution submitted its proposed

jury instructions to the district court.                          In response, Ocasio

made       objections    and    submitted       his    own    proposed      instructions.

Therein, Ocasio raised the primary argument that he pursues on

appeal:        that     he    could     not   be     convicted    of   conspiring        with

Moreno and Mejia, because they were the victims of the alleged

Hobbs Act extortion conspiracy.                       Ocasio’s argument relied on

United States v. Brock, 501 F.3d 762 (6th Cir. 2007), wherein

the    Sixth    Circuit       concluded       that    the    victim    of   a    Hobbs   Act

conspiracy       must    be    a   person     outside       the   alleged       conspiracy,

i.e., the victim cannot also be a coconspirator in the extortion

scheme. 9       The prosecution objected to Ocasio’s proposed Brock




       9
        Ocasio’s             proposed       instruction       concerning        his     Brock
argument stated:

       In order to convict a defendant of conspiracy to
       commit extortion under color of official right, the
       government must prove beyond a reasonable doubt that
       the conspiracy was to obtain money or property from
       some person who was not a member of the conspiracy.
       Therefore, if you find that the only person or persons
       from whom a defendant conspired to obtain money by
       extortion under color of official right was another
       person or other persons who were also members of the
       conspiracy, then you must find the defendant not
       guilty of the conspiracy.

J.A. 136.


                                              15
instruction, contending that his reliance on the Brock decision

was foreclosed by applicable precedent.

     The   trial       began      in    Baltimore       on    February   13,    2012.   On

February 22, 2012, after presenting twenty-four witnesses, the

prosecution rested.           Ocasio and Manrich each moved for judgments

of   acquittal.          With       respect        to   the    Count     One    extortion

conspiracy, Ocasio pursued his Brock argument that Count One

rested on a legally impermissible theory under which he could

not be convicted.            The district court denied Ocasio’s acquittal

motion,    as     well       as      Manrich’s,         distinguishing         Brock    and

concluding      that    this        Court’s    decision        in   United     States   v.

Spitler, 800 F.2d 1267 (4th Cir. 1986), controlled.

     The following day, Manrich pleaded guilty to the charges

lodged    against      him     in      the   superseding       indictment.        Ocasio,

however, proceeded with the trial and called five witnesses in

his defense, three of whom were character witnesses.                               Ocasio

himself did not testify.                 At the conclusion of the evidentiary

presentations, Ocasio renewed his judgment of acquittal motion,

which was again denied.

     On February 24, 2012, prior to deliberations, the district

court instructed the jury, including in those instructions the

essential elements of the Hobbs Act conspiracy and extortion

offenses lodged against Ocasio.                    The court did not instruct the

jury on Ocasio’s Brock argument.                   That afternoon, the jury found

                                              16
Ocasio guilty of all charges against him, that is, conspiring to

commit    Hobbs    Act    extortion,          plus   three      counts      of    Hobbs     Act

extortion.

       On June 1, 2012, the district court sentenced Ocasio to

eighteen months in prison, to be followed by three years of

supervised      release.         The    court      also     ordered      Ocasio        to   make

restitution to the BPD in the sum of $1,500.00, the aggregate

value of the cash payments Ocasio had received from the Majestic

Repair Shop.        The prosecution sought further restitution with

respect to Erie Insurance, predicated on the proposition that

Ocasio had defrauded GEICO, which in turn had been reimbursed by

Erie   (as      insurer    for    the        at-fault     driver       involved        in   the

accident with Ocasio’s wife).                 At sentencing, the court deferred

ruling on the Erie restitution issue and took the matter under

advisement.         The    criminal          judgment,      without      addressing         the

prosecution’s      restitution          request      with      respect      to    Erie,     was

entered on June 5, 2012.               On July 23, 2012, the court entered an

amended judgment, directing Ocasio to make restitution to Erie

in the sum of $1,870.58.               That amount represented the difference

between   the     total    reimbursement           made   by    Erie     and     the    amount

actually attributable to the Erie-insured motorist.

       Ocasio     timely     noticed          this      appeal,       and        we    possess

jurisdiction      pursuant       to     18    U.S.C.      § 3742(a)      and      28    U.S.C.

§ 1291.

                                              17
                                    II.

     On appeal, Ocasio maintains that the Count One conspiracy

conviction is fatally flawed.        Under Ocasio’s theory, conspiring

to   extort   property    from   one’s    own   coconspirator    does   not

contravene federal law, and thus the conspiracy offense was not

proven and the district court erred in denying him an acquittal

on Count One.       Additionally, Ocasio challenges the restitution

award to Erie Insurance, contending that Erie is not a victim of

any of his offenses of conviction.

                                    A.

     We first address and reject Ocasio’s contention that his

Count One conspiracy conviction is legally invalid. 10           We review

de novo a district court’s denial of a motion for judgment of

acquittal.    See United States v. Smith, 451 F.3d 209, 216 (4th

Cir. 2006).     In conducting such a review, we must sustain a

guilty    verdict   if,   viewing   the   evidence   in   the   light   most

favorable to the prosecution, it is supported by substantial

evidence.     See id.     Moreover, we review de novo a question of




     10
        Ocasio further posits that the fatally flawed Count One
conspiracy charge enabled a prejudicial trial joinder with his
alleged coconspirator Manrich, and, as a result, he is also
entitled to a new trial on the three substantive Hobbs Act
charges (Counts Five through Seven).      Because we reject the
premise that Ocasio’s Count One conspiracy conviction is legally
invalid, we must also deny his new trial request.



                                    18
law, including an issue of statutory interpretation.            See United

States v. Ide, 624 F.3d 666, 668 (4th Cir. 2010).

                                    1.

     Ocasio was convicted under 18 U.S.C. § 371 of conspiring

with BPD officers, as well as Moreno, Mejia, and others known

and unknown to the grand jury, to contravene the Hobbs Act by

extorting three victims — Moreno, Mejia, and the Majestic Repair

Shop.   Section     371,   the   general   federal     conspiracy   statute,

provides that such an offense occurs when

     two or more persons conspire . . . to commit any
     offense against the United States . . . in any manner
     or for any purpose, and one or more of such persons do
     any act to effect the object of the conspiracy.

Consistent   with    the    statutory      language,    the   trial    court

instructed that, in order to convict Ocasio of the Count One

conspiracy, the jury was obliged to find that the prosecution

satisfied the following elements:

     First, that two or more persons entered the unlawful
     agreement   that  is charged  in   the  [superseding]
     indictment, starting in or about the spring of 2008,
     and this is the agreement to commit extortion under
     color of official right[;]

     Second, that the defendant, Mr. Ocasio, knowingly and
     willfully became a member of that conspiracy[;]

     Third, that one of the members of the conspiracy
     knowingly committed at least one of the overt acts
     charged in the [superseding] indictment; and

     [F]ourth, that the overt act, which you find to have
     been committed, was done to further some objective of
     the conspiracy.


                                    19
J.A.     1176-77.         The   court      explained    that   “the   reasonably

foreseeable acts, declarations, statements and omissions of any

member of [a] conspiracy, in furtherance of the common purpose

of the conspiracy, are considered under the law to be the acts

of all the members, and all the members are responsible for such

acts.”      Id. at 1186.        The court further explained that, if the

jury found Ocasio a member of the charged conspiracy “then any

acts . . . or statements . . . in furtherance of the conspiracy

by     [persons]    you    also    find     to   have   been   members   of   the

conspiracy, may be considered against” Ocasio, “even if those

acts were done, and the statements were made, in his absence and

without his knowledge.”           Id. 11

       The statutory object of the Count One conspiracy was to

violate the Hobbs Act, which provides, in pertinent part, that

       [w]hoever in any way or degree obstructs, delays,                 or
       affects commerce . . . by . . . extortion . . .                   in
       furtherance of a plan or purpose to do anything                   in
       violation of this section shall be [guilty of                     an
       offense against the United States].

       11
       Of note, the district court made clear that the jury was
to consider whether the prosecution had satisfied its burden of
proof as to any and all of the overt acts charged in the
superseding indictment, including those committed by Manrich.
The court explained that, if the jury were to find that both
Manrich and Ocasio were members of the conspiracy, then the jury
could consider any acts done or statements made by Manrich
“during the course of the conspiracy, and in furtherance of the
conspiracy,” in its “decision as to whether the government has
proved all of the elements of the offenses charged against Mr.
Ocasio.” J.A. 1187-88.



                                           20
18    U.S.C.   § 1951(a).      The   Hobbs       Act   defines    “extortion,”    in

pertinent part, as “the obtaining of property from another, with

his    consent,      . . .   under   color       of    official    right.”       Id.

§ 1951(b)(2).        In order to prove such a Hobbs Act extortion

offense, the prosecution “need only show that a public official

has obtained a payment to which he was not entitled, knowing

that the payment was made in return for official acts.”                      Evans

v. United States, 504 U.S. 255, 268 (1992).

                                       2.

       Ocasio, relying on the Sixth Circuit’s decision in United

States v. Brock, 501 F.3d 762 (6th Cir. 2007), contends that his

conspiracy      conviction     is    fatally       flawed    because    a    public

official cannot be convicted of conspiring to extort property

from    his    own   coconspirator.         He     seeks    to    distinguish    our

decision in United States v. Spitler, 800 F.2d 1267 (4th Cir.

1985) — the decision primarily relied upon by the district court

to reject Ocasio’s theory.

                                       a.

       We begin our analysis by discussing Brock and Spitler. 12                  In

the latter case, we ruled that Spitler, an employee of a state


       12
        In Brock and Spitler, the defendants were not prosecuted
under 18 U.S.C. § 371, the statute specified in Count One, but
under the conspiracy provision of the Hobbs Act, 18 U.S.C.
§ 1951. Although the elements of those offenses are similar, a
§ 371 conspiracy requires proof of an overt act, while a § 1951
(Continued)
                                       21
contractor,     was    properly       convicted        under    the       Hobbs      Act   for

conspiring with a state highway official to extort money and

property    from     Spitler’s       employer.         See    800       F.2d   at    1278-79.

Spitler    authorized     his     underlings         to      accede       to   the    public

official’s demands for firearms, jewelry, and other items of

value in exchange for approval of inflated invoices.                                  Spitler

posited on appeal that “as a victim of [the public official’s]

extortion he could not, as a matter of law, be convicted as an

aider and abettor or a conspirator to the extortion merely by

virtue    of   his    acquiescence.”           Id.     at    1275.        We   determined,

however, that Spitler was no “mere extortion victim.”                           Id.

        In so ruling, Spitler recognized the extremes of a spectrum

of   conduct    ranging       from     “mere     acquiescence”            (which      is   not

punishable under conspiracy principles) to active solicitation

and inducement (which plainly fall within the purview of the

conspiracy statutes).          See 800 F.2d at 1276-78.                   Writing for the

panel, Judge Russell found it unnecessary to “paint with a broad

brush    and   declare    a   bright     line     at    which       a    payor’s      conduct

constitutes sufficient activity beyond the mere acquiescence of

a victim so as to subject him to prosecution as an aider and



conspiracy does not.      The maximum penalties under the two
statutes also differ:     A conspiracy conviction under § 1951
carries a maximum of twenty years, four times that of a
conspiracy conviction under § 371.



                                          22
abettor or a conspirator.”              Id. at 1278.        That was because the

panel    concluded    that       Spitler’s      involvement       in    the    extortion

scheme    “constituted       a    far   more     active    role”       than    the    mere

payment of money, in that Spitler had also “induced, procured,

caused, and aided” the public official’s ongoing extortion.                            Id.

(internal quotation marks omitted).

     Thereafter,      in     its    contrary      Brock     decision,         the    Sixth

Circuit ruled that the Hobbs Act’s conspiracy provision did not

reach conduct by private citizens who had concocted a bribery

scheme    to   pay   off   a     county   clerk.          Brock    and    his   brother

operated a bail bond business.             When a client “skipped town” and

the Brocks became liable on the bond, Brock asked the county

clerk to “make the problem go away by removing the scheduled

forfeiture hearing from the court’s calendar.”                         See 501 F.3d at

765 (internal quotation marks and punctuation omitted).                              Brock

then paid the clerk for altering the court’s schedule.                               Brock

and his brother conducted the scheme with the county clerk over

several    years,    securing       the   clerk’s        cooperation       when      their

bonding   clients     absconded.          The    court    of   appeals        determined

that, because the Brocks were victims of the clerk’s extortion

scheme, they could not also be conspirators.

     In so ruling, the Brock court focused on the language of

the Hobbs Act, reasoning that a Hobbs Act conspiracy requires an

agreement to obtain “‘property from another,’ which is to say,

                                          23
. . . an agreement to obtain property from someone outside the

conspiracy.”        501 F.3d at 767.            Additionally, the court noted

that the Hobbs Act “requires the conspirators to obtain that

property with the other’s consent,” and questioned how or why

extortion victims would “conspire to obtain their own consent.”

Id.    As the court summarized, “the law says that the conspiracy

must    extort   ‘property        from     another’     and     do   so   ‘with    his

consent,’      neither       of      which      applies       naturally     to     the

conspirators’ own property or to their own consent.”                            Id. at

768.      Notably,     the     Brock       court   acknowledged       Spitler      but

emphasized    that    it    “did     not     consider     the   textual    anomalies

raised here.”       Id. at 769.

                                           b.

       As the district court determined, Ocasio’s case is governed

by our Spitler precedent.              The Spitler rule is that a person

like Moreno or Mejia, who actively participates (rather than

merely acquiesces) in a conspiratorial extortion scheme, can be

named and prosecuted as a coconspirator even though he is also a

purported victim of the conspiratorial agreement.                         That rule

comports with basic conspiracy principles:                      One who knowingly

participates in a conspiracy to violate federal law can be held

accountable for not only his actions, but also the actions of

his coconspirators.         See, e.g., United States v. Burgos, 94 F.3d

849,   858   (4th    Cir.    1996)    (en    banc).       Put   simply,    as     Judge

                                           24
Haynsworth aptly explained nearly thirty years ago, a conviction

for “conspiring to obstruct commerce in violation of the Hobbs

Act may be founded upon proof of an agreement to engage in

conduct   which    would   violate    the    statute.”      United     States   v.

Brantley, 777 F.2d 159, 163 (4th Cir. 1985).

     Ocasio    contends    to   the   contrary.         Relying   on   Brock,   he

argues that the Hobbs Act’s “from another” language requires

that a coconspirator obtain property “from someone outside the

conspiracy.”      501 F.3d at 767.       At the outset, we note that the

language of the Hobbs Act does not compel this conclusion:                      the

“from another” requirement refers to a person or entity other

than the public official.             That is, it provides only that a

public official cannot extort himself.              Thus, where a defendant

is charged     with conspiring to commit Hobbs Act extortion, the

prosecution must show that the object of the conspiracy was for

the conspiring public official to extort property from someone

other than himself.         Nothing in the Hobbs Act forecloses the

possibility that the “another” can also be a coconspirator of

the public official.

     Ocasio    next   contends    that      the   law   must   require   that    a

victim under the Hobbs Act be a person outside the conspiracy

because, otherwise, every victim’s “consent” could be considered

his agreement to enter into a conspiracy with his victimizer,

“thereby creating a separately punishable conspiracy in every

                                       25
§ 1951(a) case.”          See Br. of Appellant 28.            Ocasio’s premise,

however,     is       foreclosed    by   Spitler,   which      underscored   the

proposition that mere acquiescence in an extortion scheme is not

conspiratorial conduct.            Rather, “conduct more active than mere

acquiescence” is necessary before a person “may depart the realm

of a victim and may unquestionably be subject to conviction for

aiding and abetting and conspiracy.”             Spitler, 800 F.2d at 1276.

Under Spitler, therefore, Ocasio is wrong to suggest that every

extortion scheme will necessarily involve a conspiracy to commit

extortion.        A    bribe-payor’s     mere   acquiescence    to   the   scheme

suffices   to     render    a   bribe-taker     guilty   of   extortion.     But

Spitler requires the bribe-payor’s more active participation in

the scheme to make him a coconspirator. 13


     13
        The Brock court attempted to distinguish Spitler on the
ground that the conspirators in Spitler, unlike those in Brock,
did in fact obtain property from “‘another’ unrelated entity
outside the conspiracy.”    See Brock, 501 F.3d at 769.    Under
this theory, Spitler’s employer — and not Spitler himself — was
the victim of the public official and Spitler’s extortion
scheme.   The Brock court distinguished the case before it by
describing the alleged conspiracy as one whose “supposed point
. . . was to extort the Brocks’ cash payments, . . . not
property from an unrelated entity outside the conspiracy.” Id.

     In Spitler, however, we criticized the government for
arguing that Spitler could be convicted as a conspirator because
it was his employer who was the extortion victim. Specifically,
we “question[ed] the soundness of the government’s position
because under its theory, a corporate officer who merely accedes
to a public official’s implicit or explicit demands to the
corporation by authorizing an expenditure of corporate funds
would be subject to prosecution under the Hobbs Act for aiding
(Continued)
                                         26
         In light of our precedent, we must affirm Ocasio’s Count

One conspiracy conviction.                 See Robinson v. Shell Oil Co., 519

U.S. 337, 340 (1997) (“Our inquiry must cease if the statutory

language is unambiguous and the statutory scheme is coherent and

consistent.”         (internal    quotation         marks   omitted)).       We     thus

decline Ocasio’s invitation to afford him relief under the rule

of lenity.           See Chapman v. United States, 500 U.S. 453, 463

(1991) (“The rule of lenity . . . is not applicable unless there

is   a        grievous   ambiguity    or     uncertainty    in     the   language   and

structure of the Act, such that even after a court has seized

every thing from which aid can be derived, it is still left with

an ambiguous statute.” (internal quotation marks omitted)).                          We

also refuse, as we must, to abandon our Spitler precedent and

adopt the Sixth Circuit’s analysis in Brock.                        See McMellon v.

United         States,   387   F.3d   329,    332    (4th   Cir.    2004)   (en   banc)

(recognizing “the basic principle that one panel cannot overrule

a decision issued by another panel”). 14




and abetting the extortion and for conspiracy to commit the
extortion.”    Spitler, 800 F.2d at 1275.      The propriety of
Spitler’s conspiracy conviction, Judge Russell explained, rested
not on whether some other victim could be identified, but on
whether Spitler was a mere victim of — rather than an active
participant in — the extortion scheme.
         14
         We further observe that Ocasio’s Brock theory is
factually flawed, in that it relies on an evidentiary premise —
that his only coconspirators were Moreno and Mejia — that is
(Continued)
                                             27
                                           B.

     Although    we    affirm       Ocasio’s     convictions,          we    vacate      the

sentencing     court’s      award     of   restitution          to   Erie     Insurance.

Ocasio   maintains     that    Erie    was      not   a    victim      of    any    of    his

offenses of conviction.              At best, he contends, Erie was the

victim of an uncharged insurance fraud scheme.                          Our review of

the court’s restitution order is for abuse of discretion.                                See

United States v. Llamas, 599 F.3d 381, 387 (4th Cir. 2010).                               We

assess   de   novo    any     legal    questions       raised        with    respect      to

restitution       issues,          including          matters          of         statutory

interpretation.        See United States v. Ryan-Webster, 353 F.3d

353, 359 (4th Cir. 2003).

     The Victim Witness Protection Act (the “VWPA”) provides in

pertinent     part    that     a     district     court,        when    sentencing         a

defendant     convicted      under    Title     18,       may   order       him    to    make

restitution to any victim of the offenses of conviction.                            See 18

U.S.C. § 3663.       The VWPA defines a “victim” as

     a person directly and proximately harmed as a result
     of the commission of an offense for which restitution



entirely at odds with the record. To the contrary, the evidence
established a wide-ranging conspiracy involving dozens of BPD
officers who received money for referring wrecked vehicles to
the Majestic Repair Shop.     Under the evidence, the jury was
entitled to find each of those BPD officers to be Ocasio’s
coconspirator, regardless of whether Ocasio even knew him. See
Burgos, 94 F.3d at 858.



                                           28
      may be ordered including, in the case of an offense
      that involves as an element a scheme, conspiracy, or
      pattern of criminal activity, any person directly
      harmed by the defendant’s criminal conduct in the
      course of the scheme, conspiracy, or pattern.

Id.   § 3663(a)(2).              The    Supreme       Court      has      explained          that     a

restitution     award          must    “be    tied        to   the    loss    caused         by     the

offense of conviction” and does not “permit a victim to recover

for   losses        stemming       from       all     conduct        attributable            to     the

defendant.”         Hughey v. United States, 495 U.S. 411, 418 (1990).

Consistent      therewith,             we     have        recognized         that        the      VWPA

“authorizes restitution only for losses traceable to the offense

of conviction.”            United States v. Ubakanma, 215 F.3d 421, 428

(4th Cir. 2000).            In conspiracy prosecutions, however, “broader

restitution         orders       encompassing         losses         that    result          from     a

criminal     scheme         or    conspiracy,             regardless        of     whether          the

defendant      is        convicted      for     each       criminal         act        within     that

scheme,” are permitted.                 United States v. Henoud, 81 F.3d 484,

488 (4th Cir. 1996).               Nevertheless, an award of restitution is

only appropriate if the act that harms the purported victim is

“either     conduct         underlying         an     element        of     the        offense       of

conviction,         or    an     act    taken        in    furtherance            of     a   scheme,

conspiracy, or pattern of criminal activity that is specifically

included as an element of the offense of conviction.”                                           United

States v. Blake, 81 F.3d 498, 506 (4th Cir. 1996).                                     Accordingly,

we explained that when

                                                29
      the harm to the person [or entity] does not result
      from conduct underlying an element of the offense of
      conviction, or conduct that is part of a pattern of
      criminal activity that is an element of the offense of
      conviction, the district court may not order the
      defendant to pay restitution to that individual.

Id.

      Applying the foregoing standard to these circumstances, we

are unable to endorse the sentencing court’s determination that

Erie Insurance suffered any losses that resulted from the Hobbs

Act extortion conspiracy charged in Count One.      Indeed, nothing

in the superseding indictment or in the trial evidence suggests

that an object of that conspiracy was to commit insurance fraud.

Nor does the record suggest that an insurance fraud scheme was

part of a pattern of criminal activity included as an element of

the Count One conspiracy.    Perhaps Ocasio could also have been

convicted of defrauding Erie Insurance or conspiring to do so,

but that did not occur.      The United States Attorney and the

grand jury did not see fit to charge Ocasio with an insurance

fraud scheme, and it would thus be inappropriate to penalize him

as though he was also convicted of that offense.      Because Erie

was not a “victim” under the VWPA, the district court’s award of

restitution to Erie Insurance must be vacated. 15



      15
        The information under which Moreno and Mejia were
separately prosecuted and convicted alleged, in pertinent part,
that (1) “Moreno and Mejia agreed with various BPD Officers to
add damage to vehicles in order to increase Majestic’s profit
(Continued)
                                30
                                III.

     Pursuant   to   the   foregoing,   Ocasio’s   convictions   and

sentence, as reflected in the district court’s judgment order of

June 6, 2012, are affirmed.    The court’s amended judgment order

of July 23, 2012, however, is vacated to the extent that it

includes the award of restitution to Erie Insurance.      We remand

for such other and further proceedings as may be appropriate.



                                                   AFFIRMED IN PART,
                                                    VACATED IN PART,
                                                        AND REMANDED




from the insurance company payments,” and (2) “various BPD
Officers would falsify [accident reports]” to make it appear
that the damage added to the vehicle by Majestic had actually
been caused by the underlying accident, thus enabling Majestic
to   seek  additional   reimbursements  from   various  insurance
companies.    See United States v. Moreno, No. 1:11-cr-357,
Information at 5 (D. Md. June 29, 2011), ECF No. 1.      Notably,
however, neither the initial nor the superseding indictments
charging Ocasio include any allegation that he or any other
conspirator falsified accident reports or insurance claims.



                                 31